DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lightweight” in claims 1 and 10 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-9 and 11 depend from claims 1 and 10 and are rejected by virtue of their dependency and/or for the reasons cited above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Ancel et al. (US 2017/0235641) (hereafter Ancel).
As per claim 1, Appireddygari does not explicitly teach a computer implemented method for consistent data backup, the method for consistent data backup executed on a processor, the method comprising: 
initiating a backup process for a target virtual machine containing a system object specified in a backup task ([0040], wherein the backup process of a virtual machine is initiated and specified by a backup request.  It is noted the system object is the virtual machine to be backed up); 
receiving notification by a first backup application installed on the target virtual machine that a second backup application running outside of a target virtual machine is ready to create a backup copy of virtual machine ([0040], wherein the backup server 120A inherently includes an application in order to send a backup request to the backup agent 116A which then initiates the data/metadata collection by engine 114.  By initiating, it is the indication backup server is ready to create backup copy of VM); 
collecting meta-data by first backup application (fig. 1, 114), wherein meta-data defines a data structure and state of the system object for a definite system state ([0019] and [0020] wherein the classification engine collects data the specifies the functionality, use and/or other information associated with the virtual machine and the classification engine collects data that specifies the functionality, use and/or other information associated with the virtual machine and the classification engine may send API commands to each database to obtain a copy of all or a portion of data and/or metadata being generated by the application); 
receiving notification on a second backup application that meta-data is collected on target virtual machine ([0094] wherein the classification sends notification including obtained classification data to the backup server which the backup server will receive); 
creating a backup copy of the target virtual machine by second backup application for a definite system state ([0065], wherein a backup copy of the virtual machine including its configuration information is generated for restoring the virtual machine during restoration);
consolidating backup copy and meta-data related to the target virtual machine into a consistent backup copy ([0095], wherein the backup server consolidated the classification data with the unprocessed backup to create a consistent and encrypted backup copy for storing in the backup storage system).; and 
wherein the first backup application is a lightweight application relative to the second backup application ([0025] wherein the backup agent is simply instructions executed by a processor on host, while [0037] wherein the processor executes instructions that include all applications of the server including engines, etc).
Appireddygari does not explicitly teach freezing one or more applications by the first backup application.
However, Ancel teaches freezing one or more applications by the first backup application ([0015]).
It would have been obvious before the effective filing date of the claimed invention to have combined the freezing of Ancel with the method of Appireddygari because it will provide a means to ensure that the backup operations complete successfully (e.g. create a backup copy that includes correct, uncorrupted data that a user can use to restore a user device to a previous state) ([0023]).
As per claim 2, Appireddygari teaches wherein the system object is an application ([0018] wherein one of the virtual machine components is an application).
As per claim 6, Appireddygari teaches wherein the second backup application is running on a dedicated virtual machine or physical server (fig. 1, backup server 120A).
As per claim 10, Appireddygari a system for storing a consistent data backup, the system comprising: 
(a) a processor with a host running a guest virtual machine (see fig. 1, host 11A inherently comprises of a processor for running VM 112); 
(b) a storage medium outside the guest virtual machine for storing a snapshot of the guest virtual machine (See Fig. 1 backup storage 150.  See paragraph 0043 wherein a specified point in time backup is snapshot); 
(c) a first backup agent (fig. 1, backup server 120A) installed outside the guest virtual machine and configured to make the snapshot of the guest virtual machine (fig. 1, backup storage 120A and [0095] wherein the backup server make the backup snapshot of the VM); 
(d) a second backup agent installed inside the guest virtual machine and configured to collect metadata defining a data structures and a system object state (See fig. 1, classification engine 114 and paragraph [0029]); 
(e) wherein the first and second backup agents are configured to communicate with each other ([0062]-[0063] wherein the classification engine and backup server are configured to communicate with each other via the backup agent); 
(f) wherein the first backup application is a lightweight application relative to the second backup application ([0025] wherein the backup agent is simply instructions executed by a processor on host, while [0037] wherein the processor executes instructions that include all applications of the server including engines, etc);
(g.) wherein the first backup agent is configured to issue commands to the second backup agent and the second backup agent collects metadata upon command from the first backup agent ([0062]-[0063], wherein the classification engine and backup server are configured to communicate with each other via the backup agent); and 
(h) wherein metadata collected by the second backup agent is linked with the snapshot made by the first backup agent ([0043]-[0044] wherein a specified point in time backup is a snapshot and the “processed” backups made by the backup server storing in the backup storage system is containing the metadata collected).
Appireddygari does not explicitly teach a second backup agent configured to freeze one or more applications by the first backup application.
However, Ancel teaches a second backup agent configured to freeze one or more applications by the first backup application ([0015]).
It would have been obvious before the effective filing date of the claimed invention to have combined the freezing of Ancel with the method of Appireddygari because it will provide a means to ensure that the backup operations complete successfully (e.g. create a backup copy that includes correct, uncorrupted data that a user can use to restore a user device to a previous state) ([0023]). 
As per claim 11, Appireddygari teaches wherein the metadata collected by the second backup agent is stored in a different location than the snapshot made by the first backup agent ([0050] wherein the classification data is stored in the production host 110A instead of the backup storage system 150.  In another embodiment shown in figure 1, classification data 112 is stored in backup server which is different than the backup storage system 150 where it stores snapshots).
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Appireddygari and Ancel as applied to claim 1 above, and further in view of Chen et al. (US 2018/0091555) (hereafter Chen).
As per claims 3, 4, and 5, the combination of Appireddygari and Ancel teaches all the limitations of claim 1.  The combination does not explicitly teach wherein the system object is a file, wherein the system object is an application container, or wherein the system object is a user system profile.
However, Chen teaches a computing environment containing containers, file systems, objects and profiles ([0012]).It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Appireddygari and Ancel to include the teaching of Chen et al. because doing so is user design choice to store data that is required by the system or user(s) and in doing so, the system is more flexible to the users on which type of data it can be stored which further increases
productivity.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Appireddygari and Ancel as applied to claim 1 above, and further in view of Guturi et al. (US 20200272492) (hereafter Guturi).
As per claims 7 and 8, the combination of Appireddygari and Ancel teaches all the limitations of claim 1.  The combination does not explicitly teach wherein the backup task further includes a predefined condition for initiating the backup process, and wherein a predefined condition is one of a timestamp and a system event.
However, Guturi teaches wherein the backup task further includes a predefined condition for initiating the backup process, and wherein a predefined condition is one of a timestamp and a system event. (See paragraph 0032, wherein the VM can be is backing up according to a backup policy including an event or periodic basis).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Appireddygari and Ancel to include the teaching of Guturi because it would improve the backup reliability and availability in the event that there are changes made to the system or the system has not been backed up for a long time.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Appireddygari and Ancel as applied to claim 1 above, and further in view of Malik et al. (US 10,664,357) (hereafter Malik).
As per claim 9, the combination of Appireddygari and Ancel teaches all the limitations of claim 1.  The combination does not explicitly teach freezing of the system object before meta-data collecting.
However, Malik teaches freezing of the system object before meta-data collecting (col. 8, line 65-col. 9, line 9).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Appireddygari and Ancel to include the teaching of Malik because it would prevent other I/O from corrupting or affecting the backup operation or causing inconsistency in the data being backed up since a point in time copy is required to capture the state of the machine at a particular point in time.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot as the rejection has been updated to take Applicant’s amendments into consideration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/            Primary Examiner, Art Unit 2139